



Exhibit 10.4


EXECUTION COPY


H&R BLOCK, INC.
2013 LONG TERM INCENTIVE PLAN
RESTRICTED SHARE UNITS
AWARD AGREEMENT
This Award Agreement is entered into by and between H&R Block, Inc., a Missouri
corporation (“H&R Block”), and Jeffrey J. Jones II (“Participant”).
WHEREAS, H&R Block provides certain incentive awards to key employees of
subsidiaries of H&R Block under the H&R Block, Inc. 2013 Long Term Incentive
Plan (the “Plan”);
WHEREAS, Participant has been selected by the Board, the Committee, or the Chief
Executive Officer of H&R Block to receive an Award under the Plan (the “Award”);
and
WHEREAS, consummation of this Award is conditioned upon Participant’s execution
of this Award Agreement within 180 days of the Grant Date (as defined below),
wherein Participant agrees to abide by certain terms and conditions authorized
by the Compensation Committee of the Board.
NOW THEREFORE, in consideration of the parties’ promises and agreements set
forth in this Award Agreement, the sufficiency of which the parties hereby
acknowledge,
IT IS AGREED AS FOLLOWS:
1.    Restricted Share Units.
1.1    Grant of Units. As of August 21, 2017 (the “Grant Date”), H&R Block
hereby awards [Number of Units Granted] Restricted Share Units (the “Units”) to
Participant, as evidenced by this Award Agreement.
1.2    Vesting Conditions. In order to become vested in any or all of the Units,
Participant must remain continuously employed with Company through the
applicable Vesting Date as set forth in Section 1.4. Except as otherwise
provided in this Award Agreement, or absent a written agreement to the contrary,
if Participant’s employment with Company terminates before a Vesting Date, for
any reason other than those set forth in Section 1.5, then all unvested Units
then held by Participant, if any, shall be forfeited by Participant, and
Participant shall have no right to receive Common Stock in respect thereof.
1.3    No Shareholder Privileges; Dividend Equivalents.
(a)    Neither Participant nor any person claiming under or through him shall
be, or have any of the rights or privileges of, a shareholder of H&R Block
(including the right to vote shares or to receive dividends) with respect to any
of the Common Stock issuable pursuant to this Award


1

--------------------------------------------------------------------------------





Agreement, unless and until such shares of Common Stock shall have been duly
issued and delivered to Participant as a result of the vesting of Units.
(b)    Notwithstanding Section 1.3(a), dividend equivalents will accrue and vest
proportionally as the Units vest, and will be paid as additional whole shares of
Common Stock (unless the Committee in its discretion determines to pay the value
of the accrued dividend equivalents in cash), net of withholding, upon the date
shares of Common Stock are delivered for vested Units pursuant to Section 1.4 or
Section 1.5. Dividend equivalents will apply to all cash dividends (excluding
dividends for which an adjustment to the Award was or will be made pursuant to
Section 4.3) and will be deemed reinvested in shares of Common Stock based on
the Closing Price of the Common Stock on the trading day immediately preceding
the ex-dividend date applicable to such dividend. Future dividend equivalents
will apply to the shares of Common Stock relating to the reinvested dividend
equivalents for each dividend record date that occurs before actual delivery of
the shares. Notwithstanding the foregoing, the Committee retains discretion at
any time, upon notice to Participant, to revise whether, and in what manner,
dividend equivalents will be deemed reinvested with respect to any future
dividends.
1.4    Vesting Dates and Delivery of Common Stock.
(a)    Vesting Dates. Subject to Section 1.2, the Units shall vest on the dates
noted below (each, a “Vesting Date”), in accordance with the following schedule:
Vesting Date
Percent of Units Subject to Vesting on Such
Vesting Date
June 30, 2018
33 1/3%
June 30, 2019
33 1/3%
June 30, 2020
33 1/3%

If the percentage of the aggregate number of shares of Common Stock subject to
this Restricted Share Unit scheduled to vest on a Vesting Date is not a whole
number of shares, then the number vesting on such Vesting Date shall be rounded
up or down to the nearest whole number of shares for each Vesting Date in
accordance with the administrative systems established by Company’s third-party
stock plan administrator, except that the amount vesting on the final Vesting
Date shall be such that 100% (and for the avoidance of doubt, no more than 100%)
of the aggregate number of shares of Common Stock subject to this Restricted
Share Unit shall be cumulatively vested as of the final Vesting Date.
(b)    Delivery of Common Stock. As soon as administratively practicable (while
remaining compliant with Section 4.14) following each Vesting Date, Company
shall transfer shares of Common Stock equal to the number of Units then vesting
under this Award Agreement, plus any shares attributable to vested dividend
equivalents, less any shares withheld for tax withholding purposes pursuant to
Section 4.7, into a brokerage account established for Participant at a financial
institution the Committee shall select at its discretion (the “Financial
Institution”) or delivered to Participant in certificate form, such method to be
selected by the Committee in its discretion. Participant agrees to complete,
before a Vesting Date, any documentation for Company or the


2

--------------------------------------------------------------------------------





Financial Institution which is necessary to effect the transfer of shares of
Common Stock to the Financial Institution.
1.5    Acceleration of Vesting. Notwithstanding Section 1.4(a), the Units held
by Participant vest on the occurrence of any of the following events:
(a)    Termination Related to Change in Control. Upon Participant’s Qualifying
CIC Separation, 100% of all outstanding Units granted under this Award Agreement
shall immediately vest upon the later of the date of the Change in Control and
Participant’s Last Day of Employment.
(b)    Termination Related to Death or Disability. Upon Participant’s
Termination of Employment due to death or Disability at least one year after the
Grant Date, 100% of all outstanding Units granted under this Award Agreement
shall immediately vest upon Participant’s Last Day of Employment.
(c)    Other Termination of Employment. All unvested Units shall be forfeited
upon occurrence of Participant’s Termination of Employment that is not described
in subsection (a) or (b).
As soon as administratively practicable (while remaining compliant with Section
4.14) following the accelerated vesting date pursuant to this Section 1.5,
Company shall transfer shares of Common Stock equal to the number of Units that
become vested, plus any shares attributable to vested dividend equivalents, less
any shares withheld for tax withholding purposes pursuant to Section 4.7,
directly into a brokerage account established for Participant at the Financial
Institution or delivered to Participant in certificate form, such method to be
selected by the Committee in its discretion. Any fractional share eligible to be
transferred to Participant shall be rounded up to the next whole share.
Participant agrees to complete any documentation with Company or the Financial
Institution that is necessary to effect the transfer of shares of Common Stock
to the Financial Institution before the delivery of such shares will occur.
Notwithstanding the foregoing, delivery of shares of Common Stock will be
delayed, if applicable under the circumstances, to the extent provided under
Section 4.14 (Compliance with Section 409A).
2.    Covenants.
2.1    Consideration for Award under the Plan. Participant acknowledges that
Participant’s agreement to Sections 5 and 6 of the Employment Agreement is a key
consideration for the Award made under this Award Agreement. Participant hereby
agrees to abide by the covenants set forth in Sections 5 and 6 of the Employment
Agreement.
2.2    Forfeiture of Rights. Notwithstanding anything herein to the contrary, if
Participant violates any provisions of Sections 5 and 6 of the Employment
Agreement, Participant shall forfeit all rights to payments or benefits in
accordance with Section 2.3 and all unvested Units shall terminate and be
incapable of vesting.
2.3    Remedies. Notwithstanding anything herein to the contrary, if Participant
violates any provisions of Sections 5 and 6 of the Employment Agreement, whether
before, on or after any


3

--------------------------------------------------------------------------------





settlement of an Award under the Plan, then Participant shall promptly pay to
Company an amount equal to the aggregate Amount of Gain Realized by Participant
on all Common Stock received pursuant to this Award Agreement after a date
commencing one (1) year before Participant’s Last Day of Employment. Participant
shall pay Company within 3 business days after the date of any written demand by
Company to Participant.
2.4    Remedies Payable. Participant shall pay the amounts described in Section
2.3 in cash or as otherwise determined by Company.
2.5    Remedies without Prejudice. The remedies provided in this Section 2 shall
be without prejudice to the rights of Company to recover any losses resulting
from the applicable conduct of Participant, and shall be in addition to any
other remedies Company may have, at law or in equity, resulting from such
conduct.
2.6    Survival. Participant’s obligations in this Section 2 shall survive and
continue beyond settlement of all Awards under the Plan and any termination or
expiration of this Award Agreement for any reason.
3.    Non-Transferability of Award. This Award (including all rights, privileges
and benefits conferred under such Award) shall not be transferred, assigned,
pledged, or hypothecated in any way (whether by operation of law or otherwise)
and shall not be subject to sale under execution, attachment or similar process.
Upon any attempt to transfer, assign, pledge, hypothecate, or otherwise dispose
of this Award, or of any right or privilege conferred hereby, contrary to the
provisions hereof, or upon any attempted sale under any execution, attachment,
or similar process upon the rights and privileges hereby granted, then and in
any such event this Award and the rights and privileges hereby granted shall
immediately become null and void.
4.    Miscellaneous.
4.1    No Employment Contract. This Award Agreement does not confer on
Participant any right to continued employment for any period of time, and is not
an employment contract.
4.2    Clawback. If a restatement of H&R Block’s financial results occurs and
(a) the vesting or the Amount of Gain Realized with respect to any portion of
this Award, or (b) the vesting or issuance of performance-based Shares pursuant
to any other award granted under the Plan or any other company-sponsored equity
compensation plan, or (c) any other cash compensation received by Participant
pursuant to a Company-sponsored incentive plan, would not have occurred, been
paid or would have been reduced if the results represented by the restatement
were known as of the time of the original issuance of the financial results,
Participant may be required to reimburse Company for the Amount of Gain Realized
related to this Award.
4.3    Adjustment of the Units. If any merger, reorganization, consolidation,
recapitalization, dividend or distribution (whether in cash, shares or other
property, other than a regular cash dividend), stock split, reverse stock split,
spin-off or similar transaction or other change in corporate structure affects
the Common Stock or the value thereof, the Committee shall make such adjustments
and other substitutions to this Award Agreement as the Committee determines


4

--------------------------------------------------------------------------------





necessary or appropriate to prevent dilution or enlargement of benefits or
potential benefits intended to be made available under this Award Agreement, in
a manner the Committee deems equitable or appropriate, taking into consideration
the accounting and tax consequences, including such adjustments in the aggregate
number, class and kind of securities that may be delivered under the Plan, and
in the number, class, kind and price of securities subject to the Award
Agreement (including, if the Committee deems appropriate, the substitution of
awards denominated in the shares of another company).
4.4    Merger, Consolidation, Reorganization, Liquidation, etc. If H&R Block
shall become a party to any corporate merger, consolidation, major acquisition
of property for stock, reorganization, or liquidation, all Plan awards
outstanding on the effective date of the consummation of the transaction shall
be treated in the manner the Committee, in its discretion, deems equitable and
appropriate after taking into consideration relevant facts, including the
accounting and tax consequences. Such treatment need not treat all Awards (or
all portions of an Award) in an identical manner. Such treatment may include,
but is not limited to, the substitution of new Awards, or for any Awards then
outstanding, the assumption of any such Awards or the cancellation of such
Awards for a payment to Participant in cash or other property in an amount
equitably determined by the Committee (and, for the avoidance of doubt, such
cancellation may be without any payment to Participant in the event the
Committee determines that the intrinsic value of the Award is zero or negative).
Any such arrangements shall be binding upon Participant and any action taken
under this Section 4.4 shall either preserve an Award’s status as exempt from
Code Section 409A or comply with Code Section 409A.
4.5    Interpretation and Regulations. The Committee shall have the full power
and authority provided under Section 4.2 of the Plan and provided by delegation
by the Board, subject to the terms of the Plan, and subject to such orders or
resolutions not inconsistent with the provisions of the Plan as may from time to
time be adopted by the Board. Such power and authority shall include, but not be
limited to, the power and authority to: (a) interpret and administer the Plan,
the Award Agreement, and any instrument or agreement entered into under or in
connection with the Plan; (b) correct any defect, supply any omission or
reconcile any inconsistency in the Plan or the Award Agreement in the manner and
to the extent that the Committee shall deem desirable to carry it into effect;
(c) establish such rules and regulations and appoint such agents as it shall
deem appropriate for the proper administration of the Plan and Award; (d) make
any other determination and take any other action that the Committee deems
necessary or desirable for the administration of the Plan and Award; (e)
determine whether, to what extent and under what circumstances the Award shall
be canceled or suspended; and (f) determine, for purposes of the Plan and this
Award Agreement, (i) the date and circumstances that constitute a Termination of
Employment, and (ii) what constitutes continuous employment with respect to
vesting under this Award Agreement. Notwithstanding the foregoing, leaves of
absence approved by the Committee or Company or transfers of employment among
the subsidiaries of H&R Block shall not be considered an interruption of
continuous employment under the Plan, unless otherwise required by Code Section
409A.
4.6    Reservation of Rights. If at any time Company determines that
qualification or registration of the Units or of any shares of Common Stock
subject to the Units under any federal,


5

--------------------------------------------------------------------------------





state or other applicable securities law, or the consent or approval of any
governmental regulatory authority, is necessary or desirable as a condition of
executing an Award or providing a benefit under the Plan, then such action may
not be taken, in whole or in part, unless and until such qualification,
registration, consent or approval shall have been effected or obtained free of
any conditions Company deems unacceptable.
4.7    Withholding of Taxes. Company shall make the delivery of shares of Common
Stock pursuant to this Award Agreement net of all federal, state, local or
foreign taxes required to be paid or withheld as a result of the delivery of
shares of Common Stock.  Unless otherwise determined pursuant to established
procedures pursuant to the Plan, the number of shares of Common Stock withheld
shall be based on the Fair Market Value of such shares on the delivery date and
the required tax withholding rate for Participant (or such other rate that will
not cause an adverse accounting consequence or cost to Company). Participant
acknowledges that Participant may be required by the Company to take specified
actions in order to enable the Company to be permitted to withhold at a rate
higher than the required tax withholding rates upon any distribution of shares
of Common Stock, including, but not limited to, terminating any outstanding
additional withholding elections in effect prior to such delivery of shares of
Common Stock. Participant agrees to take any such actions as may be required by
the Company.
4.8    Reasonableness of Restrictions, Severability and Court Modification.
Participant and Company agree that the restrictions contained in this Award
Agreement are reasonable, but, should any provision of this Award Agreement be
determined by a court of competent jurisdiction to be invalid, illegal or
otherwise unenforceable or unreasonable in scope, the validity, legality and
enforceability of the other provisions of this Award Agreement will not be
affected thereby, and the provision found invalid, illegal, or otherwise
unenforceable or unreasonable will be considered by Company and Participant to
be amended as to scope of protection, time or geographic area (or any one of
them, as the case may be) in whatever manner is considered reasonable by that
court and, as so amended, will be enforced.
4.9    Waiver. The failure of Company to enforce at any time any terms,
covenants or conditions of this Award Agreement shall not be construed to be a
waiver of such terms, covenants or conditions or of any other provision. Any
waiver or modification of the terms, covenants or conditions of this Award
Agreement shall only be effective if reduced to writing and signed by both
Participant and an officer of H&R Block (other than Participant) designated for
such purpose by the Board.
4.10    Plan Control. The terms of this Award Agreement are governed by the
terms of the Plan, as it exists on the Grant Date (except to the extent the Plan
is amended from time to time and such amendment is intended to have retroactive
effect). Except where the Plan expressly permits an award agreement to provide
for different terms or as otherwise expressly provided herein, if any provisions
of this Award Agreement conflict with any provisions of the Plan, the terms of
the Plan shall control.
4.11    Notices. Any notice to be given to Company or election to be made under
the terms of this Award Agreement shall be addressed to Company (Attention: Long
Term Incentive Department) at One H&R Block Way, Kansas City Missouri 64105, or
at such other address or by


6

--------------------------------------------------------------------------------





such other means as Company may hereafter designate in writing to Participant.
Any notice to be given to Participant shall be addressed to Participant at the
last address of record with Company or at such other address as Participant may
hereafter designate in writing to Company. Any such notice shall be deemed to
have been duly given when deposited in the United States mail via regular or
certified mail, addressed as aforesaid, postage prepaid.
4.12    Choice of Law. This Award Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Missouri without
reference to principles of conflicts of laws.
4.13    Choice of Forum and Jurisdiction. Participant and Company agree that any
proceedings to enforce the obligations and rights under this Award Agreement
must be brought in the Missouri District Court located in Jackson County,
Missouri, or in the United States District Court for the Western District of
Missouri in Kansas City, Missouri. Participant agrees and submits to personal
jurisdiction in either court. Participant and Company further agree that this
Choice of Forum and Jurisdiction is binding on all matters related to Awards
under the Plan and may not be altered or amended by any other arrangement or
agreement (including an employment agreement) without the express written
consent of Participant and H&R Block.
4.14    Compliance with Section 409A. Notwithstanding any provision in this
Award Agreement or the Plan to the contrary, this Award Agreement shall be
interpreted and administered in accordance with Code Section 409A and
regulations and other guidance issued thereunder (“Section 409A”). For purposes
of determining whether any payment made pursuant to this Award Agreement results
in a “deferral of compensation” within the meaning of Treasury Regulation
1.409A-1(b), H&R Block shall maximize the exemptions described in such section,
as applicable. Any reference to a “termination of employment” or similar term or
phrase shall be interpreted as a “separation from service” within the meaning of
Section 409A. If any deferred compensation payment is payable while Participant
is a “specified employee” under Section 409A, and payment is due because of
separation from service for any reason other than death, then payment of such
amount shall be delayed for a period of six months and paid in a lump sum on the
first payroll payment date following the earlier of the expiration of such six
month period or Participant’s death, unless otherwise provided by Section 409A.
To the extent any payments under this Award Agreement are made in installments,
each installment shall be deemed a separate payment for purposes of Section 409A
and the regulations issued thereunder. Participant or his beneficiary, as
applicable, shall be solely responsible and liable for the satisfaction of all
taxes and penalties that may be imposed on Participant or his beneficiary in
connection with any payments to Participant or his beneficiary pursuant to this
Award Agreement, including but not limited to any taxes, interest and penalties
under Section 409A, and neither H&R Block nor any of its affiliates shall have
any obligation to indemnify or otherwise hold Participant or his beneficiary
harmless from any and all of such taxes and penalties.
4.15    Attorney's Fees. Participant and Company agree that in the event of
litigation to enforce the terms and obligations under this Award Agreement, the
party prevailing in any such cause of action will be entitled to reimbursement
of reasonable attorney's fees.


7

--------------------------------------------------------------------------------





4.16    Relationship of the Parties. Participant acknowledges that this Award
Agreement is between H&R Block and Participant. Participant further acknowledges
that H&R Block is a holding company and that Participant is not an employee of
H&R Block.
4.17    Headings. The section headings herein are for convenience only and shall
not be considered in construing this Award Agreement.
4.18    Amendment. No amendment, supplement, or waiver to this Award Agreement
is valid or binding unless in writing and signed on behalf of H&R Block by an
officer of H&R Block (other than Participant) designated for such purpose by the
Board, and, if materially adverse to Participant, signed by Participant.
4.19    Execution of Agreement. This Award Agreement shall not be enforceable by
either party, and Participant shall have no rights with respect to the Awards
made hereunder, unless and until it has been (a) signed by Participant within
180 days of the Grant Date, (b) signed on behalf of H&R Block by an officer of
H&R Block (other than Participant) designated for such purpose by the Board, and
(c) returned to H&R Block.
This Award Agreement may be signed by the parties via facsimile or electronic
signature, as acceptable to Company, and may be signed by H&R Block via stamped
signature.
4.20    WAIVER OF JURY TRIAL. PARTICIPANT KNOWINGLY, VOLUNTARILY AND IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING, ACTION OR
CLAIM ARISING OUT OF OR RELATED TO THIS AGREEMENT.
5.    Definitions. Whenever a term is used in this Award Agreement, the
following words and phrases shall have the meanings set forth below or as set
forth in the Plan unless the context plainly requires a different meaning, and
when a defined meaning is intended, the term is capitalized.
5.1    Amount of Gain Realized. The Amount of Gain Realized shall be equal to
the number of shares of Common Stock that Participant receives pursuant to this
Award Agreement multiplied by the Fair Market Value of one share of Common Stock
on the date of delivery.
5.2    Board. Board means the Board of Directors of H&R Block.
5.3    Change in Control. Change in Control means the occurrence of one or more
of the following events:
(a)    Any one person, or more than one person acting as a group, acquires
ownership of stock of H&R Block that, together with stock held by such person or
group, constitutes more than 50% of the total fair market value or total voting
power of the stock of H&R Block. If any one person, or more than one person
acting as a group, is considered to own more than 50% of the total fair market
value or total voting power of the stock of H&R Block, the acquisition of
additional stock by the same person or persons shall not be considered to cause
a Change in Control. An increase in the percentage of stock owned by any one
person, or persons acting as a group, as a


8

--------------------------------------------------------------------------------





result of a transaction in which H&R Block acquires its stock in exchange for
property will be treated as an acquisition of stock for purposes of this Section
5.3(a).
(b)    Any one person, or more than one person acting as a group, acquires (when
combined with all other acquisitions of H&R Block stock acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) ownership of stock of H&R Block possessing 35% or more of the total
voting power of the stock of H&R Block. If any one person, or more than one
person acting as a group, is considered to effectively control a corporation
within the meaning of Treasury Regulation 1.409A-3(i)(5)(vi), the acquisition of
additional control of the corporation by the same person or persons is not
considered to cause a change in the effective control of the corporation. An
increase in the percentage of stock owned by any one person, or persons acting
as a group, as a result of a transaction in which H&R Block acquires its stock
in exchange for property will not be treated as an acquisition of stock for
purposes of this Section 5.3(b), but will be treated as an acquisition of stock
for purposes of Section 5.3(a).
(c)    A majority of members of the Board is replaced during any 12-month period
by directors whose appointment or election is not endorsed by two-thirds (2/3)
of the members of the Board before the date of such appointment or election.
(d)    Any one person, or more than one person acting as a group, acquires (when
combined with all other acquisitions of H&R Block assets acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) assets from H&R Block that have a total gross fair market value
equal to or more than 50% of the total gross fair market value of all of the
assets of H&R Block immediately before such acquisition or acquisitions. For
this purpose, gross fair market value means the value of the assets of H&R
Block, or the value of the assets being disposed of, determined without regard
to any liabilities associated with such assets. Notwithstanding the foregoing,
there is no Change in Control event under this Section 5.3(d) when there is a
transfer to an entity that is controlled by the shareholders of H&R Block
immediately after the transfer. A transfer of assets by H&R Block is not treated
as a change in the ownership of such assets if the assets are transferred to:
(i) a shareholder of H&R Block (immediately before the asset transfer) solely in
exchange for or with respect to its stock; (ii) an entity, 50% or more of the
total value or voting power of which is owned, directly or indirectly, by H&R
Block; (iii) a person, or more than one person acting as a group, that owns,
directly or indirectly, 50% or more of the total value or voting power of all
the outstanding stock of H&R Block; or (iv) an entity, at least 50% of the total
value or voting power of which is owned, directly or indirectly, by a person
described in (iii) above.
For purposes of this section, persons will be considered to be acting as a group
in accordance with Sections 13(d)(3) and 14(d)(2) of the Securities Exchange Act
of 1934, as amended, and Code Section 409A.
5.4    Closing Price. Closing Price shall mean the last reported market price
for one share of Common Stock, regular way, on the New York Stock Exchange (or
any successor exchange or stock market on which such last reported market price
is reported) on the day in question. If the exchange is closed on the day on
which the Closing Price is to be determined or if there were no


9

--------------------------------------------------------------------------------





sales reported on such date, the Closing Price shall be computed as of the last
date preceding such date on which the exchange was open and a sale was reported.
5.5    Code. Code means the Internal Revenue Code of 1986, as amended.
5.6    Committee. Committee means the Compensation Committee of the Board.
5.7    Common Stock. Common Stock means the common stock of H&R Block, without
par value.
5.8    Company. Company means H&R Block, Inc., a Missouri corporation, and
includes its “subsidiary corporations” (as defined in Code Section 424(f)) and
their respective divisions, departments and subsidiaries and the respective
divisions, departments and subsidiaries of such subsidiaries.
5.9    Disability. Disability or disabled means a Termination of Employment for
“Disability,” as defined in, and pursuant to, the Employment Agreement.
5.10    Employment Agreement. The Employment Agreement by and among HRB
Professional Resources LLC, H&R Block, and Participant, dated August 21, 2017.
5.11    Fair Market Value. Fair Market Value means the Closing Price for one
share of Common Stock.
5.12    Good Reason Termination. Good Reason Termination means a Termination of
Employment initiated by Participant for “Good Reason” as defined in, and
pursuant to, the Employment Agreement.
5.13    Last Day of Employment. Last Day of Employment means the date of
Participant’s Termination of Employment.
5.14    Qualifying CIC Separation. Qualifying CIC Separation means (a) a Good
Reason Termination or (b) a Without Cause Termination no more than 75 days
before or 18 months after a Change in Control.
5.15    Restricted Share Units. Restricted Share Units means Restricted Share
Units granted to Participant under the Plan subject to such terms and conditions
as the Committee may determine at the time of issuance.
5.16    Termination of Employment. Termination of Employment, termination of
employment and similar references mean a separation from service within the
meaning of Code Section 409A. If Participant is an employee, Participant will
generally have a Termination of Employment if Participant voluntarily or
involuntarily terminates employment with Company. A termination of employment
occurs if the facts and circumstances indicate that Participant and Company
reasonably anticipate that no further services will be performed after a certain
date or that the level of bona fide services Participant will perform after such
date (whether as an employee, director or other independent contractor) for
Company will decrease to no more than 20% of the


10

--------------------------------------------------------------------------------





average level of bona fide services performed (whether as an employee, director
or other independent contractor) over the immediately preceding 36-month period
(or full period of services if Participant has been providing services for less
than 36 months). For purposes of this Section 5.16, “Company” includes any
entity that would be aggregated with Company under Treasury Regulation
1.409A-1(h)(3).
5.17    Without Cause Termination. Without Cause Termination means an
involuntary Termination of Employment initiated by the Company without “Cause”
as defined in, and pursuant to, the Employment Agreement.
6.    ACKNOWLEDGEMENT OF COVENANTS AND WAIVERS.
6.1    Participant understands and acknowledges that this Award Agreement
confers both rights and obligations upon Participant.
6.2    Participant has reviewed this Award Agreement in its entirety and
understands that by signing this Award Agreement, Participant agrees to all of
its terms, including, but not limited to, Section 2 of this Award Agreement, the
Choice of Forum and Jurisdiction, and the Waiver of Jury Trial set forth in
Section 4 of this Award Agreement.
6.3    Participant acknowledges that Company has advised Participant to seek his
own legal counsel before signing this Award Agreement and that Participant has
consulted or has had the opportunity to consult with his personal attorney
before executing this Award Agreement.














[Signature Page Follows.]


11

--------------------------------------------------------------------------------









In consideration of said Award and the mutual covenants contained herein, the
parties agree to the terms set forth above.


The parties hereto have executed this Award Agreement.




____________________________________________                        
Participant Name:     Jeffrey J. Jones II
Date Signed:        ___________________
H&R BLOCK, INC.


By: _________________________________                        
Name:    Thomas A. Gerke
Title:    General Counsel and Chief Administrative Officer






12